Title: From Thomas Jefferson to Lot Merkel, 30 April 1806
From: Jefferson, Thomas
To: Merkel, Lot


                        
                            Sir
                            
                            Washington Apr. 30. 06.
                        
                        Your letter of Dec. 19. came to me in due time, but the pressure of business during the session of Congress
                            put it out of my power to acknowlege the reciept of it. it contains instructive details for which I thank you. the
                            acquisition of Louisiana has opened a most extensive field for commerce in furs & peltries to the citizens of the US.
                            and it is much our desire to exclude from it all foreign subjects, because we find that they poison the minds of the
                            Indians towards the US. render them discontented & hostile. we extremely wish therefore that our own merchants would
                            turn their attention to this commerce. selling to the Indian more reasonably than has hitherto been done (which is
                            necessary to reconcile them to the exclusion of foreign traders) there might yet be as handsome a profit made as any other
                            branch of our business yields and with less risk. the government proposes to establish factories on the Western margin of
                            the Missisipi, but would gladly consign all the country beyond that, & especially up the Missouri to private merchants,
                            & extend their patronage to their interests. supposing your knowledge of this subject might give you occasions of making
                            this known to merchants likely to engage in it, I have availed myself of this occasion of endeavoring to get the matter
                            suggested to them. accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    